DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Response to Amendment
This Office action is in response to the amendment filed on 01/06/2022, wherein claims 3-4, 6-7, 11, 16-17 and 21 are cancelled and claims 1-2, 5, 8-10, 12-15, 18-20 and 22-28 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2022 has been  considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 18, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what is meant by a “high speed printing ink.” The description in the specification is confusing as it does not specify the length of what feature, e.g., a line, a body of text, etc., is being measured. Claim 1 is not limited to any printing technology and, thus, it is unclear how one skilled in the art would visualize a printing speed measured in meter-per-second unit when, say, inkjet printing is used. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-10, 12-15, 19, 24-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 100575433C to Lou et al. (See attached English-language translation) with evidentiary support from BASF’s Resin and Additives Selection Guide (2018) and WO/1999/039838A1 to Miranda et al.
Regarding claim 1, Lou et al. discloses an aqueous ink composition for gravure printing [0038] comprising 25-30 wt% of an acrylic resin, 20-30 wt% of acrylic latex, 10-15 wt% of a pigment, 9-14 wt% of ethanol and 10-16 wt% of water (p. 2). The ink in example 1 employs 12% water, 12% ethanol and 20% of J-624 acrylic emulsion, and it has no glycol ether. It is unclear if the particles of J-624 acrylic emulsion swell 0-15% in a 25% ethanolic solution at ambient conditions. Nevertheless, there is a reasonable basis for the examiner to believe that they do. Specifically, it is disclosed in the instant application that Joncryl® 74 has a particle size increase of about 5% in 25% ethanol solution. Since Joncryl® 624, also known as J-624, is highly similar to J-74 except for a slightly higher content of low-Tg monomers such as n-butyl acrylate or 2-ethylhexyl acrylate (see pages 11-12 of the attached BASF’s Resins & Additives for Printing & Packaging and page 10 of Miranda et al.), they should have similar swelling behavior in a 25% ethanolic solution. Alternatively, as the prior art ink contains a significant amount of ethanol and it is designed to have good storage stability as well as good printability (p. 4), it would be obvious to a person of ordinary skill in the art to expect the latex not to swell to an extent that it jeopardizes storage stability and printability. Since the Office does not have the means to conduct experiments, the burden of proof is now shifted to the applicant to show otherwise. See MPEP 2112(III-V).
Claims 2, 5, 8-10, 12-14, 19 and 28 are unpatentable for the same reasons. The features of claims 15, 25 and 26 can be seen from page 2 and the examples. Regarding claim 24, since the prior art ink is substantially similar to the claimed ink and it does not have any flammable organic solvents other than ethanol which is used in the same amount as in the claimed ink, it follows that the prior art ink, like the claimed ink, has a high flash point of 40oC or greater.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20, 22, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over CN 100575433C to Lou et al. as applied to claim 1 above, and further in view of US 2012/0321794 A1 to Durand, Jr. et al.
Lou et al. teaches that the ink can be printed at 60-90 m/min when used with intaglio printing [0032] but fails to teach a higher printing speed. On the other hand, Durand et al. discloses a method of controlling the surface tension of an ink for high speed printing, wherein the ink contains a simple alcohol like propanol (see Table 1) and it can be used with flexographic or gravure printing at a printing speed greater than 1,200 feet/min (abstract). The surface tension of the ink must be at least 26 dynes/cm. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify surface tension of the ink composition disclosed by Lou et al. to be at least 26 dynes/cm so that it can be printed at a high speed of 1,200 feet/min or more using either flexographic or gravure printing.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762